IN THE SUPREME COURT OF THE STATE OF NEVADA


                      RONALD TAITANO,                                         No. 69171
                      Petitioner,
                      vs.
                      THE EIGHTH JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,                               FILED
                      IN AND FOR THE COUNTY OF
                      CLARK; AND THE HONORABLE ROB                                 MAY 0 9 2016
                      BARE, DISTRICT JUDGE,
                      Respondents,
                      and
                      THE CITY OF LAS VEGAS,
                      Real Party in Interest.




                                            ORDER DENYING PETITION
                                  This is a petition for a writ of mandamus challenging the
                      district court's dismissal of petitioner's appeal for failure to prosecute and
                      requesting that the district court be made to hear the appeal on the
                      merits. The petition was filed November 17, 2015. Although "Mlle
                      petitioner shall submit with the petition an appendix," NRAP 21(a)(4)
                      (emphasis added), an appendix to the petition was not received until
                      December 10, 2015. Petitioner did not submit the appendix with his
                      petition; thus he did not demonstrate circumstances warranting our
                      review, see Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                      840, 844 (2004) ("Petitioners carry the burden of demonstrating that
                      extraordinary relief is warranted."). Moreover, petitioner's appendix




SUPREME COURT
        OF
     NEVADA


(0) 1947A    4e1/44
                demonstrates that his appeal was heard on the merits and that the
                district court reversed and remanded the matter to the trial court.
                            Accordingly, we
                            ORDER the petition DENIED.'



                                                                                        J.



                                                                                        J.
                                                            Saitta


                                                                                        J.




                cc: Hon. Rob Bare, District Judge
                     Mueller Hinds & Associates
                     Attorney General/Carson City
                     Las Vegas City Attorney
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'Petitioner's motion to amend petition by removing party of interest
                is denied as moot. We direct the clerk of the court to file petitioner's
                appendix received December 10, 2015, and the amended petition received
                on December 9, 2015.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A